Order, Supreme Court, New York County (Charles Ramos, J.), entered February 22, 2000, which, insofar as appealed from, granted defendant’s motion for a protective order, unanimously affirmed, with costs.
Discovery was properly limited to information material and necessary to the prosecution of plaintiffs claim, and properly conditioned upon plaintiffs execution of a confidentiality agreement upon a showing of defendant’s legitimate interest in keeping the financial affairs of itself and its clients private (see, Dawson v White & Case, 184 AD2d 246). We have considered plaintiffs various objections to the proposed confidentiality agreement and find them unavailing. Concur — Rosenberger, J. P., Nardelli, Ellerin, Andrias and Saxe, JJ.